Title: To Thomas Jefferson from James Miller, 30 December 1802
From: Miller, James
To: Jefferson, Thomas


          
            Deear Sir
            CincinnataDecember. 30. 1802
          
          This Day I was in the Commissioners office where I saw the land Jobbers imposeing on the poore labouring people Charging them from ¼ to too Dollars per achree for their preemtions for which they never paid one Cent and now I find they are about to petetion for one year longer for to Speculate and for the Reserve Sections because they know that numbers of them are first Rate and will Sell high if it Could bee or would bee Convenient for the honoured Congress to Order it so as to Sell thease lands in Small quantitees they would find the benefit boath to them selves and the people Deear Sir if the land Jobers Do send their petetion I hope your honour will be kind anuf to Delay it Untill you have the voice of the people at large as I Do Expect their will be a petition Forwarded Relaiting their Situation and Expressing their wishes Deear Sir I am your most obedient and humble Servent
          
            James Miller
          
        